Exhibit 10.3
LEASE AGREEMENT
     THIS LEASE AGREEMENT (this “Lease”), dated as of June 13, 2008, is by and
between Lender Processing Services, Inc., a Delaware corporation (“LPS” or
“Landlord”), and Fidelity National Financial, Inc., a Delaware corporation
(together with its subsidiaries, affiliates, successors and assigns,
collectively “FNF” or “Tenant”). Landlord and Tenant are herein referred to
individual as a “Party” and, collectively, the “Parties”.
     WHEREAS, Tenant (which was previously known as Fidelity National Title
Group, Inc.), as tenant, entered into an Amended and Restated Lease Agreement
dated as of October 23, 2006 (as previously amended and restated, the “Prior
Lease”), with Fidelity Information Services, Inc., an Arkansas corporation
(“FIS-ARK”), for the leasing to Tenant of a portion of certain real property and
improvements comprising a corporate campus located at 601 Riverside Avenue, in
the city of Jacksonville, county of Duval, state of Florida; and
     WHEREAS, Tenant also previously entered into a Telecommunications Services
Agreement dated as of October 23, 2006 (the “Prior Telecommunications
Agreement”; and together with the Prior Lease, collectively, the “Prior
Agreements”) with FIS-ARK for the provision of telecommunication services at the
601 Riverside Avenue campus; and
     WHEREAS, in connection with the separation and spin-off of LPS from
Fidelity National Information Services, Inc., a Georgia corporation and the
parent company of FIS-ARK (“FIS”), and the consummation of the transactions
contemplated by that certain Contribution and Distribution Agreement dated as of
June 13, 2008 (the “Distribution Agreement”), between FIS and LPS, FIS-ARK
transferred to Landlord all of FIS-ARK’s right, title and interest in and to the
real property and improvements comprising the corporate campus located at 601
Riverside Avenue, Jacksonville, Florida, including the telecommunications rights
and campus equipment; and
     WHEREAS, in connection with the Distribution Agreement, FIS-ARK terminated
the Prior Agreements in contemplation of the simultaneous effectiveness of this
Agreement in its stead, effective as of the Spin-off (as defined in the
Distribution Agreement);
     NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:
1. Premises.
     1.1 Initial Premises. Landlord hereby leases to Tenant office space
(collectively, the “Premises”) located on various floors in the 13-story main
office building generally designated as “Building I” and in the building
generally designated as “Building II”, as well as use of certain designated
space in the buildings generally designated as “Building III and Building IV”
and/or in any of the other buildings that Landlord owns or leases from time to
time that are part of the corporate campus located at 601 Riverside Avenue,
Jacksonville, Florida (after taking into account the exclusions hereinafter
described, collectively the “Corporate Campus”), it being

1



--------------------------------------------------------------------------------



 



understood that the building generally designated as “Building V”, as well as
the parking garage and the real property that is subject to that certain
synthetic lease financing arrangement, as set forth on various documents dated
on our about June 29, 2004, including the Master Lease Agreement, dated as of
June 29, 2004, and the Master Agreement dated as of June 29, 2004, as amended by
the First Omnibus Amendment dated as of November 5, 2004, the First Amendment to
Master Agreement dated as of September 24, 2004, the Second Omnibus Amendment
dated as of February 15, 2005, the Third Omnibus Amendment dated as of
December 2, 2005, the Waiver Amendment to Operative Documents dated as of
April 2005, and the Fourth Omnibus Amendment dated as of March 16, 2006, all
among Tenant, as lessee, SunTrust Equity Funding, LLC, as lessor, certain
financial institutions parties thereto, as lenders, and SunTrust Bank, as agent,
are hereby specifically excluded from provisions of this Lease (and, for
purposes of this Lease, from the definition of “Corporate Campus”). The parties
further acknowledge and agree that, initially hereunder, the Premises constitute
86,592 rentable square feet representing approximately 17.90% (“Tenant’s Share”)
(including a load fact of 40.76% for common/shared space) of the 483,889
rentable square feet of space at the Corporate Campus, it being understood that
the parties anticipate that Tenant’s Share shall fluctuate and change as and
when the rentable square feet of space allocated and leased to Tenant hereunder
changes.
     1.2 Reallocations of Space. Notwithstanding any other provision herein or
in any other agreement or instrument to the contrary, the parties understand and
acknowledge that Landlord and Tenant anticipate that there will be reallocations
of office space among Landlord, Tenant and FIS, including one or more
reallocations during calendar year 2008. The parties hereby agree that Tenant’s
Share may, by mutual agreement, increase or decrease from time to time during
the term of this Lease, in which case the parties shall memorialize the changes
in (i) rentable square footage of the Premises, (ii) Tenant’s Share and
(iii) monthly Base Rent. In such event, Tenant’s Base Rent and Additional Rent
shall be re-calculated based on the rentable square foot leased and allocated to
Tenant, determined as a percentage of the total rentable square foot of office
space available at the Corporate Campus.
2. Term. The initial term of this Lease shall be for three (3) years commencing
June 30, 2008 (“Commencement Date”) and terminating on June 30, 2011 (“Initial
Term”).
3. Rent.
     3.1 Base Rent. Tenant shall pay to Landlord base rent (“Base Rent”), at an
annual rate of $10.50 per rentable square foot, in equal monthly installments of
$75,768.00 without prior notice or demand, in advance, on the first day of each
calendar month at such place as Landlord may direct, in writing. If the Term
commences on a day other than the first day of a calendar month, Tenant shall
pay to Landlord, on or before the Commencement Date, a pro rata portion of the
monthly installment of Base Rent, such pro rata portion to be based on the
actual number of calendar days remaining in such partial month after the
Commencement Date. If the Term shall expire on other than the last day of a
calendar month, such monthly installment of Base Rent shall be prorated for each
calendar day of such partial month. If any portion of Base Rent or other sum
payable to Landlord hereunder shall be due and unpaid for more than fifteen
(15) days after written notice from Landlord to Tenant that such payment has not
been received, it shall thereafter bear interest at a rate equal to twelve
percent (12%) per annum (the “Default Rate”).

2



--------------------------------------------------------------------------------



 



     3.2 Additional Rent. In addition to paying Base Rent, Tenant shall pay as
additional rent (“Additional Rent” and, together with Base Rent, collectively,
the “Rent”) Tenant’s Share of Landlord’s reasonable estimate of operating
expenses for the entire Corporate Campus (“Operating Expenses”). Landlord
reasonably estimates Tenant’s Additional Rent for the calendar year 2008 is
$16.69 per rentable square foot per year or $120,435.03 per month, which when
combined with the Base Rent shall result in a monthly Rent payment of
$196,203.03, which is equal to $27.19 per rentable square foot per year for
2008. Commencing August 1, 2008, and otherwise as set forth herein, Tenant shall
pay Additional Rent at the same times and in the same manner as Base Rent.
Landlord shall adjust Additional Rent on an annual basis in 2009, 2010 and 2011
based on the same above principles. Tenant shall be liable to Landlord for the
entire cost (as opposed to Tenant’s Share) of Landlord’s costs of providing any
services or materials exclusively to Tenant.
          3.2.1 Tenant’s Review of Operating Expenses Budget. On or prior to the
first business day of each December, commencing with calendar year 2008,
Landlord shall deliver to Tenant the proposed budget for the Operating Expenses
for the following year (for any given year, the “Operating Expenses Budget”),
setting forth in reasonable detail a list of the items and categories of items
to be included the Operating Expenses for such year. Within fifteen
(15) business days after receipt thereof, Tenant’s chief accounting officer (or
his/her designee) shall review the Operating Expenses Budget and the items and
categories to be included, and if he/she does not agree with the Operating
Expenses Budget or the items and categories to be included therein, then before
the fifteenth (15th) business day after receipt, he/she shall notify Landlord in
writing of the nature and basis of his/her objections and, if known at the time,
the amount of the adjustment(s) requested. In the event of objection(s) to the
Operating Expense Budget, Landlord and Tenant shall use their reasonable best
efforts to resolve Tenant’s objection(s), but if the Parties are unable to
resolve their differences within twenty (20) business days after Tenant’s
receipt of the Operating Expenses Budget, then the dispute resolution procedures
set forth in Section 28 shall apply, provided that, during the pendency of such
dispute, the Rent for the applicable year shall be adjusted to reflect the
Operating Expenses Budget as presented, it being understood that if the
Operating Expenses Budget is later revised, then any excess Rent so paid shall
be credited to Tenant’s next payment(s) of Rent. In connection with Tenant’s
review of the Operating Expenses Budget as well as the resolution of any
objections thereto, Landlord agrees to make available to Tenant all information
(including reasonable access to the personnel who prepared such information)
reasonably necessary or appropriate to assist Tenant in evaluating the Operating
Expenses Budget and the items included therein.
          3.2.2 True-Up of Actual Operating Expenses. On or before the first day
of March following the end of each calendar year (an “Expense Year”), Landlord
shall deliver to Tenant a statement setting forth (i) the amount Tenant paid as
Rent for the applicable Expense Year, and (ii) the amount of Tenant’s Share of
actual Operating Expenses for the applicable Expense Year. If the amount Tenant
paid as Rent for the applicable Expense Year exceeds the amount of Tenant’s
Share of actual Operating Expenses for the applicable Expense Year, then
Landlord shall credit such difference on Tenant’s next payment(s) of Rent. If
the amount Tenant paid as Rent for the applicable Expense Year was less than the
actual amount of Tenant’s Share of Operating Expenses for the applicable Expense
Year, then Tenant shall pay such difference as Additional Rent to Landlord on
Tenant’s next payment of Rent. Landlord’s failure to furnish such statement for
any Expense Year in a timely manner shall not prejudice Landlord from

3



--------------------------------------------------------------------------------



 



enforcing its rights hereunder. Even if the Lease term has expired and Tenant
has vacated the Premises, if an excess or shortfall exists when the final
determination is made, Tenant shall immediately pay or receive a credit of such
excess or shortfall.
          3.2.3 Items Included in Operating Expenses. Except as otherwise set
forth herein, the term “Operating Expenses” includes all expenses, costs, and
amounts of every kind that Landlord actually and reasonably pays or incurs
during any Expense Year as a direct result of or in connection with the
ownership, operation, management, maintenance, or repair of the Corporate Campus
(including the buildings thereon), including:
     3.2.3.1 Tax expenses (except for excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes applied or measured by
Landlord’s general or net income;
     3.2.3.2 The cost of supplying utilities;
     3.2.3.3 The cost of operating, managing, maintaining, and repairing
utility, mechanical, sanitary, storm drainage, and elevators;
     3.2.3.4 The cost of supplies and tools and of equipment, maintenance, and
service contracts in connection with those systems;
     3.2.3.5 The cost of providing telephone-related telecommunications services
and equipment;
     3.2.3.6 The cost of providing mail delivery services;
     3.2.3.7 The cost of landscaping;
     3.2.3.8 The cost of licenses, certificates, permits and inspections;
     3.2.3.9 The cost of contesting the validity or applicability of government
enactments that may affect the Operating Expenses;
     3.2.3.10 The costs incurred in connection with the implementation and
operation of a transportation program, if any;
     3.2.3.11 The cost of insurance carried by Landlord in amounts reasonably
determined by Landlord;
     3.2.3.12 The cost of parking area maintenance, repair, and restoration,
including resurfacing, repainting, restriping, and cleaning;
     3.2.3.13 The cost of providing security in and around the Corporate Campus
(including security for the buildings on the Corporate Campus), including but
not limited to the installation, operation, and maintenance of

4



--------------------------------------------------------------------------------



 



security equipment and the wages, salaries, and other compensation and benefits
of all persons engaged in providing security in and around the Corporate Campus;
     3.2.3.14 The cost of building depreciation and common area furniture,
fixtures, and equipment amortized over the useful life of such items including,
but not limited to, such items located in the lobbies of the buildings and the
corporate gym and cafeteria located on the ground floor of the buildings; and
     3.2.3.15 Subject to the provisions of Section 3.2.4, below, the cost of
items considered capital repairs, replacements, improvements and equipment under
generally accepted accounting principles consistently applied or otherwise
(“Capital Items”) amortized over the useful life of such items, including
financing costs, if any, incurred by Landlord after the effective date of the
Lease for any capital improvements installed or paid for by Landlord.
     3.2.3.16 Any other costs of the Landlord reasonably included in the
calculation of Operating Expenses for that calendar year and not otherwise
specifically identified herein that directly relate to or arise out of the
ownership, operation, management, maintenance, or repair of the Corporate Campus
(including the buildings thereon).
          3.2.4 Items Excluded from Operating Expenses. Landlord and Tenant
hereby expressly acknowledge and agree that the following items shall be
excluded from the calculation of Operating Expense items:
     3.2.4.1 Repairs or other work occasioned by the exercise of right of
eminent domain;
     3.2.4.2 Leasing commissions, attorneys’ fees, costs and disbursements and
other expenses, all of which are incurred in the connection with negotiations or
disputes with Tenants, other occupants or prospective tenants;
     3.2.4.3 Renovating or otherwise improving or decorating, painting or
redecorating leased space for tenants or other occupants or vacant tenant space,
other than ordinary maintenance provided to all tenants, except in all common
areas;
     3.2.4.4 Landlord’s costs of electricity and other services sold separately
to tenants for which Landlord is entitled to be reimbursed by such tenants as an
additional charge over and above the base rent and operating expense or other
rental adjustments payable under the Lease with such tenant, and domestic water
submetered and separately billed to tenants;
     3.2.4.5 Expenses in connection with services or other benefits of a type
which Tenant is not entitled to receive under the Lease but which are provided
to another tenant or occupant;

5



--------------------------------------------------------------------------------



 



     3.2.4.6 Cost incurred due to violation by Landlord or any tenant of the
terms and conditions of any Lease;
     3.2.4.7 Interest on debt or amortization payments on any mortgage or
mortgages and under any ground or underlying leases or lease with respect to the
Premises;
     3.2.4.8 Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;
     3.2.4.9 Any particular items and services for which Tenant otherwise
reimburses Landlord by direct payment over and above Base Rent and Operating
Expense adjustment, including but not limited to any services covered in any
corporate and transitional services agreement such as data management services,
interexchange services (i.e., private line, paging, cellular), corporate
voicemail, and electronic messaging services (i.e., Exchange 2000, Active
directory, and SMTP routing and support);
     3.2.4.10 Advertising and promotional expenditures;
     3.2.4.11 Any expenses for which Landlord is compensated through proceeds of
insurance;
     3.2.4.12 Any and all costs arising from the release of hazardous materials
or substances (as defined by applicable laws in effect on the date the Lease is
executed) in or about the Premises, the Corporate Campus (including the
buildings thereon), or the Land in violation of applicable law including,
without limitation, hazardous substances in the ground water or soil, not placed
by Tenant in the Premises, the buildings on the Corporate Campus, or the land on
which the Corporate Campus is situated;
     3.2.4.13 Costs incurred in connection with upgrading the Corporate Campus
(including the buildings) to comply with violations of disability, life, fire
and safety codes, ordinances, statutes, or other laws in effect prior to the
effective date of the Lease, including, without limitation, the Americans with
Disabilities Act (42 U.S.C. 12101 et seq.) (“ADA”) and any penalties or damages
incurred due to such non-compliance; provided, however, Tenant shall pay
Tenant’s share of the amortized costs incurred by Landlord to comply with ADA
violations cited during the term of this Lease; and provided further however,
Tenant shall bear one hundred percent (100%) of the costs associated with ADA
violations cited with respect to alterations made by Tenant;
     3.2.4.14 Any and all costs associated with the maintenance and operation of
the data center located on the Corporate Campus provided, however, that Tenant
shall pay Tenant’s Share of landscaping and parking costs associated with such
data center; and

6



--------------------------------------------------------------------------------



 



     3.2.4.15 Any and all costs associated with the telephone switch space
leased by Landlord to Alltel Corporation, provided, however, that Tenant shall
pay Tenant’s Share of landscaping and parking costs associated with such space.
          3.2.5 Cost Allocation Agreement. Without limiting the foregoing or any
other provision of this Lease, the Parties agree that they may from time to time
enter into cost allocation agreements or other contractual arrangements with
respect to the allocation of the operating costs of the buildings on the
Corporate Campus as between Landlord, Tenant, and/or other parties.
     3.3 Audit. Tenant shall have the right at all reasonable times within sixty
(60) days after Landlord has provided Tenant with a statement of the actual
Operating Expenses, and at its sole expense, to audit Landlord’s books and
records relating to this Lease for that Expense Year. Should such an audit
disclose a discrepancy between actual Operating Expense and what Tenant paid for
Tenant’s Share of such Operating Expenses and such discrepancy is equal to or
greater than two percent (2%), Landlord shall not only refund the discrepancy
amount to Tenant but also pay for the actual cost of such audit upon being
billed therefor by Tenant.
4. Use of Premises. Tenant shall have the right to use and occupy the Premises
for the purpose of general office. Landlord covenants and agrees that throughout
the term of this Lease, Tenant shall be entitled to a reasonable number of
parking spaces for its employees, customers and visitors.
5. Quiet Enjoyment. Landlord warrants to Tenant that Landlord is the owner of
the Premises and the buildings that the Premises are located in on the Corporate
Campus, and that Landlord may rightfully enter into this Lease. Landlord shall
protect, defend and indemnify Tenant against any interference with Tenant’s use
and quiet enjoyment of the Premises.
6. Taxes. Landlord shall be responsible for the payment of all taxes assessed on
the Premises during the Term, subject to Tenant’s obligation to reimburse
Landlord for Tenant’s Share thereof, and Tenant shall be responsible for the
payment of taxes assessed upon any of Tenant’s personal property located on the
Premises. Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any rent tax, sales tax or service tax generated as result of
this Lease.
7. Insurance. Tenant shall pay its pro rata share of all premiums for fire
insurance, extended coverage insurance, liability insurance, “other perils”
insurance, and other insurance carried by Landlord on or with respect to the
Premises. Tenant’s pro rata share of the insurance premiums, regardless of the
manner in which they are to be paid, shall be deemed to be additional rental due
under this Lease. If the premiums should increase or decrease at any time,
Tenant’s pro rata share and Tenant’s payments shall be appropriately adjusted.
     7.1 Liability Insurance. Tenant and Landlord shall each separately maintain
at all times during the Initial Term and any Renewal Term and keep in force for
their mutual benefit, commercial general liability insurance against claims for
personal injury, death or property damage occurring in, on or about the Premises
or sidewalks or areas adjacent to the Premises to afford protection to the limit
of not less than $5,000,000 combined single limit. Such insurance

7



--------------------------------------------------------------------------------



 



may be covered under a blanket policy covering the Premises and other locations
of Tenant or an affiliate corporation or entity. Certificates of all policies of
insurance shall be delivered to the party requesting the certificates or parties
designated by the party requesting the certificates upon written request.
     7.2 Waiver of Subrogation. Both Tenant and Landlord agree to seek a waiver
of subrogation clause from their respective insurers which establishes a waiver
of the insurer’s subrogation against Landlord or Tenant as the case may be for
any property loss (real/personal property or improvements/betterments) caused by
the other. Any policy or policies of insurance procured by Landlord or Tenant,
covering direct or indirect property loss, shall include a waiver of subrogation
clause in favor of the other party as the case may be.
8. Utilities. Landlord and Tenant agree that the Corporate Campus (including the
buildings located thereon) is already connected for sewer, water, gas, and
electricity. Subject to Tenant’s obligations to pay Tenant’s Share of the cost
Landlord incurs in supplying utilities to the common areas, Tenant shall pay all
utility expenses incurred by Tenant in connection with Tenant’s use of the
Premises (collectively, “Tenant’s Utility Expenses”). In the event utility
service is interrupted to the Premises due to the need for maintenance and
repair to the utility lines, Landlord shall immediately commence restoration and
repairs of the lines and conduits in order that said utility service shall be
resumed at the earliest possible time. If Landlord shall fail to make such
repairs after written notice from Tenant, Tenant may do so at Landlord’s
expense. Additionally, should there be an interruption in the utilities for more
than 24 hours due to the Landlord’s gross negligence, rent shall be abated until
the utilities are restored.
9. Maintenance and Repairs. Structural portions of the Premises, including the
roof, foundation, exterior walls and load bearing interior walls, shall be
maintained and repaired by Landlord except to the extent repairs are made
necessary by the acts of Tenant. Except for the repairs and maintenance Landlord
is specifically obligated to make under this Section, Tenant shall maintain and
keep the entire Premises including all partitions, doors, ceiling, fixtures,
equipment and appurtenances thereof in good order, condition and repair,
reasonable wear and tear excepted at the sole expense of Tenant. To the extent
an HVAC system serves the Premises exclusively, Tenant shall be responsible for
maintaining an HVAC service contract for routine filter changing and general
upkeep. Landlord may disapprove the contractor, provided however, its approval
may not be unreasonably withheld, conditioned or delayed.
10. Common Area Maintenance. Landlord shall keep the common area in good repair
during the term or extension thereof, reasonable wear and tear excepted.
11. Alterations and Improvements. Tenant shall have the right at any time
throughout the term of this Lease and any extensions hereof, to make or cause to
be made, any alterations, additions, or improvements, or install or cause to be
installed any trade fixture, signs, floor covering, interior or exterior
painting or lighting, plumbing fixtures, shades or awnings, as Tenant may deem
necessary or suitable with Landlord’s prior written approval, which approval
shall not be unreasonably withheld or delayed. Upon the expiration of the
Initial Term of this Lease, Tenant shall have the option to remove such
alterations, decorations, additions or improvements made by it, provided any
damage to Premises resulting from such removal is repaired. Also, upon the
expiration of the Initial Term of this Lease, Tenant if requested by

8



--------------------------------------------------------------------------------



 



Landlord shall remove any signs and repair any damages to the Premises resulting
from such removal. During the term, Tenant shall not make any alterations,
additions, improvements, non-cosmetic changes or other material changes to the
Premises without the prior written approval of Landlord, which approval shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, Tenant
shall be permitted to make Minor Alterations (as defined below) without
Landlord’s prior written consent. Minor Alterations, as used herein, shall be
defined as any alterations, improvements, etc. made to the Premises (excluding
the facade thereof) which do not affect the structure of the buildings, their
systems or equipment. If Landlord approves any alterations, additions,
improvements, etc., Landlord shall notify Tenant, in writing, along with
Landlord’s approval notice, of whether Tenant shall, upon termination of this
Lease, either: (i) remove any such alterations or additions and repair any
damage to the Premises (or the buildings in which the Premises are located)
occasioned by their installation or removal and restore the Premises to
substantially the same condition as existed prior to the time when any such
alterations or additions were made, or (ii) reimburse Landlord for the cost of
removing such alterations or additions and the restoration of the Premises.
12. Fire or Casualty. If more than twenty-five percent (25%) of the Premises or
the use, occupancy or access to or of the Premises shall be destroyed in whole
or in part by fire or other casualty, Tenant may in its reasonable discretion
terminate this Lease. If less than twenty-five percent (25%) of the Premises
shall be destroyed in whole or in part by fire or casualty, the Rent due during
the remainder of the Lease term shall be reduced in proportion to the area
destroyed, effective on the date of the casualty. Within thirty (30) days after
the date of a fire or other casualty, Landlord must inform Tenant if the
Premises and the buildings in which the Premises are located will be rebuilt. If
the Premises is to be rebuilt and Tenant elects not to terminate the Lease, the
Premises (including the office buildings in which the Premises are located, must
be rebuilt and ready for occupancy within ninety (90) days of date of fire or
other casualty. Landlord and Tenant agree and covenant that neither shall be
liable to the other for loss arising out of damage to or destruction of the
Premises or contents thereof when such loss is caused by any perils included
within, and covered by, standard fire and extended coverage insurance policy of
the state of Florida. This Lease shall be binding whether or not such damage or
destruction is caused by negligence of either Party or their agents, employees
or visitors. Landlord agrees to carry fire and extended coverage to the extent
required by its lender, and if there is no lender, in an amount satisfactory to
Landlord.
13. Eminent Domain. If more than twenty-five percent (25%) of the Premises (or
the use, occupancy or access to or of the Premises) shall be taken or condemned
by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), or
if the owner elects to convey title to the condemnor by a deed in lieu of
condemnation, then Tenant may in its discretion terminate the Lease and be
relieved from further liability hereunder. If less than twenty -five percent
(25%) of the Premises (or the use, occupancy or access to or of the Premises)
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose (including sale under threat of
such a taking), or if Tenant elects not to terminate this Lease, the Rent due
during the remainder of the Lease term shall be reduced in proportion to the
area taken, effective on the date physical possession is taken by the condemning
authority; provided, however, that in the event Tenant cannot reasonably operate
its business at the Premises due to such partial taking, Tenant shall be
permitted to terminate this Lease by written notice to Landlord.

9



--------------------------------------------------------------------------------



 



14. Tenant’s Default.
     14.1 Any other provisions in this Lease notwithstanding, it shall be an
event of default (“Event of Default”) under this Lease if: (i) Tenant fails to
pay any installment of rent or any other sum payable by Tenant hereunder when
due and such failure continues for a period of ten (10) days after written
notice from Landlord to Tenant that such payment has not been received, or (ii)
Tenant fails to observe or perform any other material covenant or agreement of
Tenant herein contained and such failure continues after written notice given by
or on behalf of Landlord to Tenant for more than thirty (30) days, provided,
however, that if such non-monetary Event of Default by Tenant cannot reasonably
be cured within such thirty (30) day period, and provided further that Tenant is
proceeding with due diligence to effect a cure of said Event of Default, no
Event of Default hereunder shall be declared by Landlord if Tenant continues to
proceed with diligence to cure said Event of Default, but in no event shall such
cure period extend beyond ninety (90) days following notice from Landlord of
such violation, default or breach, or (iii) Tenant files a petition commencing a
voluntary case, or has filed against it a petition commencing an involuntary
case, under the Federal Bankruptcy Code (Title 11 of the United States Code), as
now or hereafter in effect, or under any similar law, or files or has filed
against it a petition or answer in bankruptcy or for reorganization or for an
arrangement pursuant to any state bankruptcy law or any similar state law, and,
in the case of any such involuntary action, such action shall not be dismissed,
discharged or denied within sixty (60) days after the filing thereof, or Tenant
consents or acquiesces in the filing thereof, or (iv) a custodian, receiver,
trustee or liquidator of Tenant or of all or substantially all of Tenant’s
property or of the Premises shall be appointed in any proceedings brought by or
against Tenant and, in the latter case, such entity shall not be discharged
within sixty (60) days after such appointment or Tenant consents to or
acquiesces in such appointment, or (v) Tenant shall generally not pay Tenant’s
debts as such debts become due, or shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due. The notice and grace period provisions in clauses (i) and
(ii) above shall have no application to the Events of Default referred to in
clauses (iii) through (v) above.
     14.2 If Tenant shall fail to make any payment of rent when due or if Tenant
shall fail to keep and perform any express written covenant of this Lease and
shall continue in default for a period of ten (10) days after Tenant has
received written notice of such default and demand of performance from Landlord,
Landlord may commence judicial proceedings, provided, however, if any default
shall occur (other than in the payment of rent) which cannot be cured within a
period of thirty (30) days and Tenant, prior to the expiration of thirty
(30) days from and after the giving of notice as aforesaid, commences to
eliminate such default and proceeds diligently to take steps to cure the same,
Landlord shall not have the right to declare the term ended by reason thereof
for an additional period of sixty (60) days.
     14.3 In the event of any such Event of Default, Landlord at any time
thereafter may at its option exercise any remedies available to Landlord at law
or in equity, including, without limitation, one or more of the following
remedies:
          (i) Termination of Lease. Landlord may terminate this Lease, by
written notice to Tenant, without any right by Tenant to reinstate its rights by
payment of rent due or other performance of the terms and conditions hereof.
Upon such termination Tenant shall

10



--------------------------------------------------------------------------------



 



immediately surrender possession of the Premises to Landlord, and Landlord shall
immediately become entitled to receive from Tenant an amount equal to the
difference between the aggregate of all rent reserved under this Lease for the
balance of the Initial Term or Renewal Term, as the case may be, and the fair
rental value of the Premises for that period, determined as of the date of such
termination, and reduced by the amount Landlord may obtain upon reletting,
discounted to present value at the rate of ten percent (10%).
          (ii) Reletting. With or without terminating this Lease, as Landlord
may elect, Landlord may, by summary proceedings, re-enter and repossess the
Premises, or any part thereof, and lease them to any other person upon such
terms as Landlord shall deem reasonable, for a term within or beyond the term of
this Lease; provided, that any such reletting prior to termination shall be for
the account of Tenant, and Tenant shall remain liable for (i) all rent and other
sums which would be payable under this Lease by Tenant in the absence of such
expiration, termination or repossession, less (ii) the net proceeds, if any, of
any reletting effected for the account of Tenant after deducting from such
proceeds all of Landlord’s actual expenses, attorneys’ fees, employees’
expenses, reasonable alteration costs, expenses of preparation for such
reletting and all other actual costs and expenses incurred as a result of
Tenant’s breach of this Lease. Landlord shall use commercially reasonable
efforts to relet the Premises. If the Premises are at the time of default sublet
or leased by Tenant to others, Landlord may, as Tenant’s agent, collect rents
due from any subtenant or other tenant and apply such rents to the rent and
other amounts due hereunder without in any way affecting Tenant’s obligation to
Landlord hereunder.
          (iii) Injunction. In the event of breach by either party of any
provision of this Lease, the other party shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity in addition to other
remedies provided for herein.
          (iv) No Exclusive Right. No right or remedy herein conferred upon or
reserved to Landlord or Tenant is intended to be exclusive of any other right or
remedy herein or by law provided, but each shall be cumulative and in addition
to every other right or remedy given herein or now or hereafter existing at law
or in equity or by statute.
          (v) Expenses. In the event that either Landlord or Tenant exercises
any of the remedies provided herein, the wrongful party shall pay to the other
all actual expenses incurred in connection therewith, including reasonable
attorneys’ fees.
15. Landlord’s Default. If Landlord shall be in default or shall fail or refuse
to perform or comply with any of its obligations under this Lease and shall
continue in default for a period of thirty (30) days after Tenant has given
Landlord written notice of such default and demand of performance, Tenant may
remedy the same and deduct the cost thereof from subsequent installments of rent
or terminate the Lease and recover from Landlord any and all damages Tenant may
have incurred due to such default or failure. Upon any default by Landlord under
this Lease, Tenant may, except as otherwise specifically provided in this Lease
to the contrary, exercise any of its rights provided at law or in equity.
16. Assignment and Sub-letting. Tenant shall not have the right to assign,
sublet, transfer, or encumber this Lease or its rights hereunder or any part
thereof at any time without the

11



--------------------------------------------------------------------------------



 



Landlord’s prior written consent, except for the Permitted Transfers (defined
below). A “Permitted Transfer” means an assignment or sublet to (i) any entity
controlled by, controlling, or under common control with Tenant (a “Tenant
Affiliate”) or a Tenant Affiliate, or (ii) any entity with which Tenant or a
Tenant Affiliate may merge or consolidate, which acquires all or substantially
all of the assets or shares of stock of Tenant or a Tenant Affiliate, or
(iii) any entity that is the successor in the event of a reorganization. In
instances other than Permitted Transfers, Landlord agrees not to withhold or
delay its written consent if to do so would be commercially unreasonable. In the
event of any assignment of this Lease by Tenant, Tenant shall not be and is not
relieved of any liability under any and all of its covenants and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission occurring after said assignment; provided, however that the Tenant’s
assignee assumes all obligations of Tenant hereunder and attorns to Landlord for
such obligations. Landlord may assign this Lease in connection with the sale or
financing of the Demised Premises provided that (i) no such assignment may
impose upon Tenant any obligations greater than set forth in the Lease; and
(ii) Landlord gives notice to Tenant within thirty (30) days following the
effective date of the assignment which contains the assignee’s name, address,
telephone number, and the name of the individual handling the affairs relating
to this Lease. Any rents received by Landlord hereunder, which in fact belong to
the assignee of Landlord, shall be held in trust by Landlord and forwarded
immediately to the assignee of Landlord. In the event of any assignment or
sublease, Tenant shall remain responsible for the payment of rent and for the
performance of all terms, covenants and conditions undertaken by Tenant pursuant
to this Lease unless otherwise agreed to by Landlord in writing.
17. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Initial Term or a Renewal Term without executing a
new Lease, Tenant shall occupy the Premises from month to month at a rental rate
of 150% of the applicable rental rate during the last month of the term, subject
to all of the covenants of this Lease insofar as consistent with such a tenancy.
The provisions of this Section 17 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law.
18. Signage. Tenant shall retain, throughout the term of the Lease, the signage
rights it presently has on the exterior of the buildings on the Corporate
Campus, the monument signage at Riverside Avenue, directory and suite entry
signage. Unless otherwise consented to by LPS, FNF and FIS, the only other
signage that may appear on the exterior of the buildings on the Corporate Campus
and on the exterior monument signage during the Term shall be that of LPS, FNF
or FIS. Any proposed change of the monument signage, or the signage on Buildings
I or Building V, from that existing on the Commencement Date shall require the
mutual agreement of LPS, FNF and FIS. Any proposed change of the signage on any
other building on the Corporate Campus in which Tenant occupies space from that
existing on the Commencement Date shall require the mutual agreement of Landlord
and Tenant, it being understood that other than Building I and Building V, if
Tenant does not occupy space therein, Tenant shall have no signage rights or
right to consent to any change thereto. If the parties are unable to reach
agreement on any such proposed change to the monument or building signage, then
the matter shall be referred to the Chief Executive Officers of each of LPS, FNF
and FIS.
19. Hazardous Materials. Landlord and Tenant agree to indemnify and hold
harmless the other from any and all claims, damages, fines, judgments,
penalties, costs, liabilities or losses

12



--------------------------------------------------------------------------------



 



(including, without limitation, any and all sums paid for settlement of claims,
attorneys fees, consultant and expert fees) arising during or after the lease
term from or in connection with the presence or suspected presence of hazardous
substances in, on or beneath the Premises, unless the hazardous substances are
present as the result of negligence, willful misconduct or other acts of the
party otherwise so indemnified, its agents, employees, contractors or invitees.
Without limitation of the foregoing, this indemnification shall include any and
all costs incurred due to any investigation by a federal, state or local agency
or political subdivision, unless the hazardous substances are present solely as
the result of negligence, willful misconduct or other acts of the party
otherwise so indemnified, its agents, employees, contractors or invitees. This
indemnification shall specifically include any and all costs due to hazardous
substances which flow, diffuse, migrate or percolate into, onto or under the
Premises after the Commencement Date. Each of the parties agrees to comply with
all laws, codes, rules, and regulations of the United States and the State of
Florida. Tenant agrees that it will not store, keep, use, sell, dispose of or
offer for sale in, upon or from the Premises any article or substance which may
be prohibited by any insurance policy in force from time to time covering the
buildings in which the Premises are located, nor shall Tenant keep, store,
produce or dispose of on, in or from the Premises or the buildings in which the
Premises are located any substance which may be deemed a hazardous substance or
infectious waste under any state, local or federal rule, statute, law,
regulation or ordinance as may be promulgated or amended from time to time. As
used herein, “hazardous substance” means any substance which is toxic,
ignitable, reactive, or corrosive and which is regulated by any local
government, the state in which the Premises is located, or the United States
government or poses a threat to human health or the environment, and includes
any and all material and substances which are defined as “hazardous waste”,
“toxic substances” or a “hazardous substance” pursuant to state, federal or
local governmental law, including, but not restricted to, asbestos,
polychlorobiphenyls and petroleum.
20. Americans with Disabilities Act. Each of Landlord and Tenant represents and
warrants that any alterations, modifications, upfit or construction performed by
it shall be performed in compliance with the ADA.
21. Subordination. Subject to the covenant given by Landlord in this paragraph
to obtain nondisturbance and attornment agreements with any mortgage or
beneficiary of a deed of trust encumbering the property, Tenant agrees that this
Lease is and shall remain subject and subordinate to any mortgage given by
Landlord on the property or the buildings in which the Premises are located, and
Landlord’s interest in this Lease may be assigned as security for any present
and future mortgages or deeds of trust attaching the property and all renewals,
modifications, replacements and extensions thereof. However, Landlord shall
enter only into financing and mortgage agreements which allow Tenant to retain
its leasehold interest in the Premises provided Tenant is not in default under
this Lease and which obligates Tenant to abide by all the terms, covenants and
conditions of this Lease in the event the mortgagee takes title to the Premises
through foreclosure or accepts a deed in lieu of foreclosure. At any time and
from time to time upon not less than fifteen (15) days’ prior notice by Landlord
to Tenant, Tenant shall, without charge, execute, acknowledge and deliver to
Landlord a statement prepared by Landlord, in a form for Tenant to fill in and
sign, certifying whether (i) this lease is unmodified and in full force and
effect (or if there have been modifications, whether the same is in full force
and effect as modified and stating the modifications), (ii) the Term has
commenced and Base Rent and Additional Rent have become payable hereunder and,
if so, the dates to which they

13



--------------------------------------------------------------------------------



 



have been paid, (iii) whether or not, to the knowledge of the signer of such
certificate, Landlord is in default in performance of any of the terms of this
Lease and, if so, specifying each such default of which the signer may have
knowledge, (iv) Tenant has accepted possession of the Premises, (v) Tenant has
made any claim against Landlord under this Lease and, if so, the nature thereof
and the dollar amount, if any, of such claim, (vi) Tenant then claims any
offsets or defenses against enforcement of any of the terms of this Lease upon
the part of Tenant to be performed, and, if so, specifying the same, and
(vii) such further information with respect to the Lease or the Premises as
Landlord may reasonably request. Any such statement delivered pursuant hereto
may be relied upon by any prospective purchaser of the Premises or any part
thereof or of the interest of Landlord in any part thereof, by any mortgagee or
prospective mortgagee thereof, by any lessor or prospective lessor thereof, by
any lessee or prospective lessee thereof, or by any prospective assignee of any
mortgage thereof.
22. Attorney’s Fees. In connection with any litigation arising out of this
Lease, the prevailing party, Tenant or Landlord, shall be entitled to recover
all costs incurred, including reasonable attorney’s fees.
23. Limitation on Liability. Neither party is liable to the other for under this
lease for any special, incidental, punitive or consequential damages of any kind
or nature, including, without limitation, any lost profits or loss of business.
Notwithstanding anything to the contrary, Landlord is not liable for flood water
damage unless Landlord is grossly negligent or willful misconduct. Landlord
shall not be liable to Tenant or to Tenant’s employees, agents or invitees, or
to any other person or entity, whomsoever, for any injury to person or damage to
or loss of property on or about the Premises or the common area caused by the
negligence, acts or omissions, or misconduct of Tenant, its employees, or of any
other person entering the buildings in which the Premises are located under the
express or implied invitation of Tenant, or arising out of the use of the Leased
Premises by Tenant and the conduct of its business therein, or arising out of
any breach or default by Tenant in the performance of its obligations under this
Lease or resulting from any other cause whatsoever, except Landlord’s gross
negligence; and Tenant hereby agrees to indemnify Landlord and hold it harmless
from any loss, cost, expense or claims arising out of any such damage or injury.
24. Services Provided by Landlord.
     24.1 Security. Tenant shall adhere to Landlord’s security procedures as
they pertain to the Premises. This may include, but not be limited to, proper
display of security badges, maintaining accurate employee access rosters, and
assisting Landlord in the investigation of security related matters. Landlord
agrees to provide Tenant with the same security services that Landlord provides
throughout the Corporate Campus, subject to Tenant’s compliance with Landlord’s
security procedures and subject to Tenant’s obligation to pay Tenant’s share of
the cost thereof.
     24.2 Mail Services. Landlord covenants and agrees that throughout the term
of this Lease Landlord shall provide Tenant with mail delivery services within
the Corporate Campus.

14



--------------------------------------------------------------------------------



 



     24.3 Telecommunications Services. Landlord covenants and agrees to provide
to Tenant the following telecommunication services and equipment at the
Corporate Campus, including Building V:
          (i) Supply of all Handsets,
          (ii) Voicemail,
          (iii) Maintenance of Computer Servers that Route Tenant’s Telephone
Calls (“Public Branch Exchange” or “PBX” Units),
          (iv) Call accounting program and maintenance, and
          (v) Supply all cabling infrastructure.
The following services are specifically excluded:
          (x) Move/add/change requests, and
          (y) Project work related to new PBX’s.
Tenant hereby agrees to pay to Landlord Tenant’s respective share of the
telecommunications services listed above incurred by Landlord at the entire
Corporate Campus, including for these purposes, Building V and parking garage.
The costs to be allocated to Tenant will be proportionate to Tenant’s
utilization of the telecommunications systems, including long distance telephone
charges, and shall be allocated on an employee headcount basis, taking into
account the aggregate number of Tenant employees as compared to the aggregate
number of persons (including without limitation Landlord employees and employees
of FIS) with telecommunication services at the Corporate Campus. Within 30 days
after the end of each calendar month, LPS shall prepare and deliver to FNF a
monthly summary statement (each a “Monthly Telecommunications Cost Summary
Statement”) setting forth all of the costs owing by FNF to LPS hereunder. For
sake of clarification, the Parties acknowledge that unless and until the Parties
agree otherwise, all Monthly Telecommunications Summary Statements required
hereunder shall be incorporated into and be a part of the respective Monthly
Summary Statement referred to in the Master Accounting and Billing Agreement
dated as of July 2, 2008 (the “Billing Agreement”) between FNF and LPS.
Landlord’s obligation to provide telecommunication services hereunder may be
terminated at any time with the consent of both Parties. In the event that the
obligation to provide telecommunication services is terminated at the request of
either party, Tenant shall compensate Landlord for the costs, if any, actually
incurred by Landlord for any unamortized telecommunications equipment provided
hereunder that was purchased or otherwise acquired for use by Tenant and for
which Landlord has no other use after the termination of the telecommunication
services hereunder (it being understood that Landlord shall use its reasonable
best efforts to mitigate any such costs).
25. Memorandum of Lease. Tenant shall not record this Lease or a Memorandum of
Lease.

15



--------------------------------------------------------------------------------



 



26. Confidentiality. Each Party shall keep confidential any and all information
concerning the other Party which it may obtain pursuant to this Lease, and
agrees not to disclose such information to any person unless authorized to do so
by the Party in question. The provisions of this Section 26 shall not, however,
apply to information made generally available to the public by any Party or by
third parties through lawful channels, or information which is obtained from a
third person who (insofar as is known to the recipient of such information) is
lawfully in possession of such information and not in violation of any
contractual, legal or fiduciary obligation to a Party with respect to such
information.
27. Limitation of Liability. EACH PARTY SHALL BE LIABLE TO THE OTHER FOR ALL
DIRECT DAMAGES ARISING OUT OF OR RELATED TO ANY CLAIMS, ACTIONS, LOSSES, COSTS,
DAMAGES AND EXPENSES RELATED TO, IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT. EXCEPT TO THE EXTENT ARISING FROM GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR BY REASON OF A BREACH OF WARRANTY, ANY PARTY’S LIABILITY FOR ANY
CLAIM OR CAUSE OF ACTION WHETHER BASED IN CONTRACT, TORT OR OTHERWISE WHICH
ARISES UNDER OR IS RELATED TO THIS AGREEMENT SHALL BE LIMITED TO THE OTHER
PARTY’S DIRECT OUT-OF-—POCKET DAMAGES, ACTUALLY INCURRED. IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER.
28. Dispute Resolution
     28.1 Amicable Resolution. The Parties mutually desire that friendly
collaboration will continue between them. Accordingly, they will try to resolve
in an amicable manner all disagreements and misunderstandings connected with
their respective rights and obligations under this Lease, including any
amendments hereto. In furtherance thereof, in the event of any dispute or
disagreement (a “Dispute”) between the Parties in connection with this Lease,
then the Dispute, upon written request of either Party, will be referred for
resolution to the General Counsels of the Parties, which General Counsels will
have ten (10) days to resolve such Dispute.
     28.2 Mediation. In the event any Dispute cannot be resolved in a friendly
manner as set forth in Section 28.1, the Parties intend that such Dispute be
resolved by mediation. If the General Counsels of the Parties are unable to
resolve the Dispute as contemplated by Section 28.1, either Party may demand
mediation of the Dispute by written notice to the other, in which case the two
Parties will select a single mediator within ten (10) days after the demand.
Neither Party may unreasonably withhold consent to the selection of the
mediator. Each Party will bear its own costs of mediation but both Parties will
share the costs of the mediator equally.
     28.3 Arbitration. In the event that the Dispute is not resolved pursuant to
Section 28.1 or through mediation pursuant to Section 28.2, the latter within
thirty (30) days of the submission of the Dispute to mediation, either Party
involved in the Dispute may submit the dispute to binding arbitration pursuant
to this Section 28.3. All Disputes submitted to arbitration pursuant to this
Section 28.3 shall be resolved in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, unless the Parties involved
mutually agree to utilize an alternate set of rules, in which event all
references herein to the American Arbitration Association shall be deemed
modified accordingly. Expedited rules shall apply regardless of the

16



--------------------------------------------------------------------------------



 



amount at issue. Arbitration proceedings hereunder may be initiated by either
Party making a written request to the American Arbitration Association, together
with any appropriate filing fee, at the office of the American Arbitration
Association in Orlando, Florida. All arbitration proceedings shall be held in
the city of Jacksonville, Florida in a location to be specified by the
arbitrators (or any place agreed to by the Parties and the Arbitrators). The
arbitration shall be by a single qualified arbitrator experienced in the matters
at issue, such arbitrator to be mutually agreed upon by the Parties. If the
Parties fail to agree on an arbitrator thirty (30) days after notice of
commencement of arbitration, the American Arbitration Association shall, upon
the request of any Party to the dispute or difference, appoint the arbitrator.
Any order or determination of the arbitral tribunal shall be final and binding
upon the Parties to the arbitration as to matters submitted and may be enforced
by any Party to the Dispute in any court having jurisdiction over the subject
matter or over any of the Parties. All costs and expenses incurred in connection
with any such arbitration proceeding (including reasonable attorneys’ fees)
shall be borne by the Party incurring such costs. The use of any alternative
dispute resolution procedures hereunder will not be construed under the
doctrines of laches, waiver or estoppel to affect adversely the rights of either
Party.
     28.4 Non-Exclusive Remedy. Each of the Parties acknowledges and agrees that
money damages would not be a sufficient remedy for any breach of this Lease by
either Party. Accordingly, nothing in this Section 28 will prevent either Party
from immediately seeking injunctive or interim relief in the event of any actual
or threatened breach of any confidentiality provisions of this Lease. All
actions for such injunctive or interim relief shall be brought in a court of
competent jurisdiction. Such remedy shall not be deemed to be the exclusive
remedy for breach of this Lease.
     28.5 Commencement of Dispute Resolution Procedure. Notwithstanding anything
to the contrary in this Lease, the Parties, but none of their respective
Subsidiaries, are entitled to commence a dispute resolution procedure under this
Lease, whether pursuant to this Section 28 or otherwise, and each Party will
cause its respective subsidiaries not to commence any dispute resolution
procedure other than through such Party as provided in this Section 28.
29. Notices. All notices, demands or requests which may be given by either party
to the other party shall be in writing and shall be deemed to have been duly
given on the date delivered in person, or sent via telefax or electronic
transmission (provided that in any such case, such telefax or electronic
transmission is immediately thereafter confirmed by telephone), or on the next
business day if sent by overnight courier, and in each case addressed as set
forth below:

17



--------------------------------------------------------------------------------



 



               LANDLORD:   Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attn: General Counsel
Phone: 904-854-8547

               TENANT:          Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attn: General Counsel
Phone: 904-854-8100

The address to which such notices, demands, requests, elections or other
communications are to be given by either party may be changed by written notice
given by such party to the other party pursuant to this Section.
30. Miscellaneous.
     30.1 Successors and Assigns. This Lease shall be binding upon and shall
inure to the benefit of Landlord, Tenant and their respective successors and
assigns.
     30.2 Governing Law. This Lease shall be construed under the laws of the
State of Florida, without application of the conflict of law provisions thereof.
     30.3 Merger Clause. This Lease contains the entire agreement between
Landlord and Tenant regarding the Premises which are the subject of this Lease
and may only be altered by a written agreement executed by both Landlord and
Tenant. Without limiting the foregoing, the parties expressly acknowledge that
this Lease, together with the Exhibits and Schedules hereto, is intended to
amend and restate the Prior Lease and the Prior Telecommunications Agreement in
its entirety, and upon the effectiveness of this Agreement, the Prior Lease and
the Prior Telecommunications Agreement shall be deemed to have been superseded
and replaced in its entirety by this Agreement.
     30.4 Severability. If any term or provision of this Lease or the
application hereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease shall not be affected
thereby.
     30.5 Force Majeure. In the event the performance by either party of any of
its obligations hereunder, except with the respect of payment of money, is
delayed by reason of an act of God, strike, governmental restrictions, war,
terrorist threats or acts, or any other cause, similar or dissimilar, beyond the
reasonable control of the party from whom such performance is due, the period
for the commencement of completion thereof shall be extended for a period equal
to the period during which performance is so delayed.
     30.6 Counterparts. The Lease may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
such counterparts together shall constitute but one and the same instrument.

18



--------------------------------------------------------------------------------



 



     30.7 No Partnership Created. The Landlord and Tenant are not and shall not
be considered joint venturers, not partners, and neither shall have power to
bind or obligate the other except as set forth herein.
     30.8 Headings. The titles to the paragraphs of this Lease are inserted only
as a matter of convenience and for reference and in no way confine, limit or
describe the scope or intent of any section of this Lease, nor in any way affect
this Lease.
     30.9 Modification. No modifications, alterations, or amendments of this
Lease or any agreements in connection therewith shall be binding or valid unless
in writing and duly executed by both Landlord and Tenant.
     30.10 Effectiveness. Notwithstanding the date hereof, this Lease shall
become effective as of the date and time that the Distribution becomes effective
pursuant to the terms of the Contribution and Distribution Agreement dated as of
June 13, 2008 between FIS and LPS.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year above first written.

            LANDLORD:

LENDER PROCESSING SERVICES, INC.,
a Delaware corporation
            By:   /s/ Jeffrey S. Carbiener         Jeffrey S. Carbiener       
President and Chief Executive Officer        TENANT:

FIDELITY NATIONAL FINANCIAL, INC.,
a Delaware corporation
            By:   /s/ Michael L. Gravelle         Michael L. Gravelle       
Executive Vice President, Legal     

19